DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the" in “the system” and “to the display module”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 – 24 are rejected due to dependency from claim 21.
Claim 28, explicitly repeats the claim language of claim 27, and thus does not further contribute to the invention: “The display device according to claim 25, wherein material of the insulating layer is polyethylene terephthalate”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 19, 21 – 23, 25, 26, 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0184523 A1) in view of Obata (US 2003/0098179 A1).

Regarding Claim 16, Yoo discloses a signal transmission device (Fig 8-9, and also Fig 1-6 showing clarity of the individual components of Fig 8-9), comprising: a first flexible printed circuit board (100; [0040,0063]; “flexible portion”, “polyimide”) comprising a first circuit layer (BP1,BP2; [0049,0067]) and a connection member (120), wherein the first circuit layer (BP2) is electrically connected ([0050,0082]; “electrically connected”) to a display module (410,400; [0050]; “display panel”) and a system (400,410,420,430; [0076-0081]); a second flexible printed circuit board (300; [0044]; “flexible printed circuit cables”; for example 300 on the left side of Fig 6) disposed on the first flexible printed circuit board (100), and comprising a second circuit layer (BP4,BP5; [0056-0059]), wherein the second circuit layer is electrically connected ([0050,0056-0059,0082]) to the display module (400,410) and the first flexible printed circuit board (100); a third flexible printed circuit board (300; for example 300 on the right side of Fig 6) disposed on the first flexible printed circuit board (100), and comprising a third circuit layer (BP4,BP5; [0056-0059]), wherein the third circuit layer is electrically connected ([0050,0056-0059,0082]) to the display module (400,410) and the first printed circuit board (100).
Yoo does not disclose the device comprising a plurality of insulating layers disposed between the first flexible printed circuit board, the second printed circuit board, and the third flexible printed circuit board, and comprising a plurality of through holes formed thereon in a vertical direction; and a plurality of conductive pillars disposed in the plurality of through holes, respectively, wherein the second circuit layer and the third circuit layer are electrically connected to the system through the first circuit layer and the plurality of conductive pillars.
Obata teaches of a device (Fig 1-5), comprising: a first printed circuit board (1,L5; [0077]) comprising a first circuit layer (6) and a connection member (5), wherein the first circuit layer is electrically connected to a system (30); a second printed circuit board (1,L3; [0077]) disposed on the first printed circuit board (L5), and comprising a second circuit layer (6), wherein the second circuit layer is electrically connected the first flexible printed circuit board (L5); a third printed circuit board (L1) disposed on the first flexible printed circuit board (L5), and comprising a third circuit layer (6), wherein the third circuit layer is electrically connected the first printed circuit board (L5); a plurality of insulating layers (11) disposed between the first flexible printed circuit board (L5), the second printed circuit board (L3), and the third flexible printed circuit board (L1), and comprising a plurality of through holes ([0080]; “holes”) formed thereon in a vertical direction; and a plurality of conductive pillars (15; [0034,0078]; “conductor”; see Fig 2 and Fig 5 showing pillar/column-shaped structure) disposed in the plurality of through holes, respectively, wherein the second circuit layer (6) and the third circuit layer (6) are electrically connected to the system (30) through the first circuit layer (6) and the plurality of conductive pillars (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Yoo, comprising a plurality of insulating layers disposed between the first flexible printed circuit board, the second printed circuit board, and the third flexible printed circuit board, and comprising a plurality of through holes formed thereon in a vertical direction; and a plurality of conductive pillars disposed in the plurality of through holes, respectively, wherein the second circuit layer and the third circuit layer are electrically connected to the system through the first circuit layer and the plurality of conductive pillars as taught by Obata, in order to provide high yield, lower costs, reduce adverse effects of adhesives, increase reliability, join without an adhesive, exhibit remarkable adhesiveness, join circuit boards simply, improve a mechanical bond, and severely control thickness (Obata, [0002,0005,0016-008,0036,0040,0064-0073,0082]).



Regarding Claim 17, Yoo in view of Obata teaches the limitations of the preceding claim and Obata further teaches the signal transmission device (Fig 1-5), wherein material of the insulating layer (11; [0039,0049,0078]; “polyimide”) is selected from the group consisting of polyimide, polyethylene terephthalate, polyethylene naphthalate.

Regarding Claim 18, Yoo in view of Obata teaches the limitations of the preceding claim and Obata further teaches the signal transmission device (Fig 1-5), wherein material of the conductive pillar (15; [0020,0052-0056,0062]; “conductor”, “soldering material used for forming metal bonding portions”, “solder paste”, “brazing material”, “metal bonding”) is conductive adhesive (15 is conductive and provides bonding and is thus a conductive adhesive; note that the claim has not defined an actual material used for the conductive adhesive).

Regarding Claim 19, Yoo in view of Obata teaches the limitations of the preceding claim and Yoo further teaches the signal transmission device (Fig 8-9), wherein the second flexible printed circuit board (300) and the third flexible printed circuit board (300) are disposed on the same plane (see Fig 8, Fig 9 showing 300 and 300 are side by side, being disposed on the same plane).



Regarding Claim 21, Yoo discloses a signal transmission device (Fig 8-9, and also Fig 1-6 showing clarity of the individual components of Fig 8-9), comprising: an insulation substrate (100; [0040,0063]; “flexible portion”, “polyimide”); a connection member (120) disposed on the insulation substrate (100) and electrically connected ([0050,0082]; “electrically connected”) to (the) system (400,410,420,430; [0076-0081]); a first conductive pattern (BP1,BP2; [0049,0067]) disposed on the insulation substrate (100), and electrically connected ([0050,0082]; “electrically connected”) to (the) display module (410,400; [0050]; “display panel”) and the connection member (120); a second conductive pattern (BP4,BP5; [0056-0059]) disposed on the first conductive pattern (BP1,BP2), and electrically connected ([0050,0082]; “electrically connected”) to the display module (410,400) and the first conductive pattern (BP1,BP2); a third conductive pattern (BP3; [0053]) disposed on the second conductive pattern (BP5), and electrically connected to the display module (410,400) and the second conductive pattern (BP5).
Yoo does not disclose a plurality of insulation layers disposed between the first conductive pattern, the second conductive pattern and the third conductive pattern, respectively, and configured to insulate and attach the first conductive pattern, the second conductive pattern and the third conductive pattern; an interlayer conduction structure disposed in the insulation layers, wherein the second conductive pattern and the third conductive pattern are electrically connected to the system through the first conductive pattern through the interlayer conduction structure.
Obata teaches of a device (Fig 1-5) comprising a plurality of insulation layers (11) disposed between first conductive pattern (6), second conductive pattern (6) and third conductive pattern (6), respectively, and configured to insulate and attach the first conductive pattern (6), the second conductive pattern (6) and the third conductive pattern (6); an interlayer conduction structure (15; [0034,0078]; “conductor”; see Fig 2 and Fig 5 showing pillar/column-shaped structure) disposed in the insulation layers (11), wherein the second conductive pattern (6) and the third conductive pattern (6) are electrically connected to a system (30) through the first conductive pattern (6) through the interlayer conduction structure (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Yoo, comprising a plurality of insulation layers disposed between the first conductive pattern, the second conductive pattern and the third conductive pattern, respectively, and configured to insulate and attach the first conductive pattern, the second conductive pattern and the third conductive pattern; an interlayer conduction structure disposed in the insulation layers, wherein the second conductive pattern and the third conductive pattern are electrically connected to the system through the first conductive pattern through the interlayer conduction structure as taught by Obata, in order to provide high yield, lower costs, reduce adverse effects of adhesives, increase reliability, join without an adhesive, exhibit remarkable adhesiveness, join circuit boards simply, improve a mechanical bond, and severely control thickness (Obata, [0002,0005,0016-008,0036,0040,0064-0073,0082]).



Regarding Claim 22, Yoo in view of Obata teaches the limitations of the preceding claim and Obata further teaches the signal transmission device (Fig 1-5), wherein the interlayer conduction structure (15) comprises through hole ([0080]; “holes”) formed in the insulation layer (11) in vertical direction.

Regarding Claim 23, Yoo in view of Obata teaches the limitations of the preceding claim and Obata further teaches the signal transmission device (Fig 1-5), wherein an inner wall of the through hole (“holes” at 15; [0034,0078]; “conductor”; see Fig 1-5 showing conductor 15 coating the inner walls of holes) is coated with conductive layer (15).

Regarding Claim 25, Yoo discloses a display device (Fig 8-9, and also Fig 1-6 showing clarity of the individual components of Fig 8-9), comprising: a display module (410,400; [0050]; “display panel”); a system (400,410,420,430,200; [0076-0081]); wherein the display module (410) and the system (for example 200 is part of the system) are electrically connected through a signal transmission device (300,100), and the signal transmission device comprises: a first flexible printed circuit board (100; [0040,0063]; “flexible portion”, “polyimide”) comprising a first circuit layer (BP1,BP2; [0049,0067]) and a connection member (120), wherein the first circuit layer (BP2) is electrically connected ([0050,0082]; “electrically connected”) to the display module (410,400) and the system (200) through the connection member (120); a second flexible printed circuit board (300; [0044]; “flexible printed circuit cables”; for example 300 on the left side of Fig 6) disposed on the first flexible printed circuit board (100) and comprising a second circuit layer (BP4,BP5; [0056-0059]), wherein the second circuit layer (BP4,BP5; [0056-0059]) is electrically connected ([0050,0056-0059,0082]) to the display module (400,410) and the first flexible printed circuit board (100); a third flexible printed circuit board (300; for example 300 on the right side of Fig 6) disposed on the first flexible printed circuit board (100), and comprising a third circuit layer (BP4,BP5; [0056-0059]), wherein the third circuit layer (BP4,BP5; [0056-0059]) is electrically connected ([0050,0056-0059,0082]) to the display module (400,410) and the first printed circuit board (100).
Yoo does not disclose the device comprising a plurality of insulating layers disposed between the first flexible printed circuit board, the second printed circuit board, and the third flexible printed circuit board, and disposed under the first printed circuit board, and comprising a plurality of through holes formed thereon in a vertical direction; a plurality of conductive pillars disposed in the plurality of through holes, respectively, wherein the second circuit layer and the third circuit layer are electrically connected to the system through the first circuit layer and the plurality of conductive pillars.
Obata teaches of a device (Fig 1-5), comprising: a first printed circuit board (1,L5; [0077]) comprising a first circuit layer (6) and a connection member (5), wherein the first circuit layer is electrically connected to a system (30); a second printed circuit board (1,L3; [0077]) disposed on the first printed circuit board (L5), and comprising a second circuit layer (6), wherein the second circuit layer is electrically connected the first flexible printed circuit board (L5); a third printed circuit board (L1) disposed on the first flexible printed circuit board (L5), and comprising a third circuit layer (6), wherein the third circuit layer is electrically connected the first printed circuit board (L5); a plurality of insulating layers (11) disposed between the first flexible printed circuit board (L5), the second printed circuit board (L3), and the third flexible printed circuit board (L1), and comprising a plurality of through holes ([0080]; “holes”) formed thereon in a vertical direction; and a plurality of conductive pillars (15; [0034,0078]; “conductor”; see Fig 2 and Fig 5 showing pillar/column-shaped structure) disposed in the plurality of through holes, respectively, wherein the second circuit layer (6) and the third circuit layer (6) are electrically connected to the system (30) through the first circuit layer (6) and the plurality of conductive pillars (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Yoo, comprising a plurality of insulating layers disposed between the first flexible printed circuit board, the second printed circuit board, and the third flexible printed circuit board, and disposed under the first printed circuit board, and comprising a plurality of through holes formed thereon in a vertical direction; a plurality of conductive pillars disposed in the plurality of through holes, respectively, wherein the second circuit layer and the third circuit layer are electrically connected to the system through the first circuit layer and the plurality of conductive pillars as taught by Obata, in order to provide high yield, lower costs, reduce adverse effects of adhesives, increase reliability, join without an adhesive, exhibit remarkable adhesiveness, join circuit boards simply, improve a mechanical bond, and severely control thickness (Obata, [0002,0005,0016-008,0036,0040,0064-0073,0082]).

Regarding Claim 26, Yoo in view of Obata teaches the limitations of the preceding claim and Obata further teaches the display device (Fig 1-5), wherein material of the insulating layer (11; [0039,0049,0078]; “polyimide”) is polyimide.

Regarding Claim 29, Yoo in view of Obata teaches the limitations of the preceding claim and Obata further teaches the display device (Fig 1-5), wherein material of the conductive pillar (15; [0020,0052-0056,0062]; “conductor”, “soldering material used for forming metal bonding portions”, “solder paste”, “brazing material”, “metal bonding”) is conductive adhesive (15 is conductive and provides bonding and is thus a conductive adhesive; note that the claim has not defined an actual material used for the conductive adhesive).

Regarding Claim 30, Yoo in view of Obata teaches the limitations of the preceding claim and Yoo further teaches the display device (Fig 8-9), wherein the third flexible printed circuit board (300) and the second flexible printed circuit board (300) are disposed on the same plane (see Fig 8, Fig 9 showing 300 and 300 are side by side).

Regarding Claim 32, Yoo discloses a manufacturing method ([0002]; “method for manufacturing”) of a signal transmission device (Fig 8-11, and also Fig 1-6 showing clarity of the individual components of Fig 8-9), comprising: disposing an insulation substrate (100; [0040,0063]; “flexible portion”, “polyimide”); disposing a connection member (120) on the insulation substrate (100), and electrically connecting ([0050,0082]; “electrically connected”) the connection member (120) and a system (400,410,420,430; [0076-0081]); disposing a first conductive pattern (BP1,BP2; [0049,0067]) on the insulation substrate (100), and electrically connecting ([0050,0082]; “electrically connected”) the first conductive pattern (BP1,BP2; [0049,0067]) and the display module (410,400; [0050]; “display panel”) and the connection member (120); disposing a second conductive pattern (BP4,BP5; [0056-0059]) on the first conductive pattern (BP1,BP2), and electrically connecting ([0050,0082]; “electrically connected”) the second conductive pattern, the display module (410,400) and the first conductive pattern; disposing a third conductive pattern (BP3; [0053]) on the second conductive pattern (BP4,BP5; [0056-0059]), and electrically connecting ([0050,0082]; “electrically connected”) the third conductive pattern (BP3), the display module and the second conductive pattern; wherein the conductive layers are electrically connected ([0050,0082]; “electrically connected”), so that the second conductive pattern (BP4,BP5) and the third conductive pattern (BP3) are electrically connected to the system through the first conductive pattern (BP1,BP2).
Yoo does not disclose disposing an insulating layers between the first conductive pattern, the second conductive pattern and the third conductive pattern, to insulating and attaching the first conductive pattern, the second conductive pattern and the third conductive pattern; and disposing an interlayer conduction structure, wherein the interlayer conduction structure comprises: disposing through holes on the insulating layer in a vertical direction; and coating conductive layers on inner walls of the through holes; wherein the conductive layers are electrically connected to at least one of the first conductive pattern, the second conductive pattern and the third conductive pattern, so that the second conductive pattern and the third conductive pattern are electrically connected to the system through the first conductive pattern.
Obata teaches of a manufacturing method ([0002]; “method of easily producing”) of a signal transmission device (Fig 1-8), comprising: disposing an insulating layers (11) between first conductive pattern (6), second conductive pattern (6) and third conductive pattern (6), to insulating and attaching the first conductive pattern (6), the second conductive pattern (6) and the third conductive pattern (6); and disposing an interlayer conduction structure (15; [0034,0078]; “conductor”; see Fig 2 and Fig 5 showing pillar/column-shaped structure), wherein the interlayer conduction structure comprises: disposing through holes ([0080]; “holes”) on the insulating layer (11) in a vertical direction; and coating conductive layers ([0042-0046,0054-0056]) on inner walls of the through holes (“holes” at 15; [0034,0078]; “conductor”; see Fig 1-5 showing conductor 15 coating the inner walls of holes); wherein conductive layers (15) are electrically connected to at least one of the first conductive pattern (6), the second conductive pattern (6) and the third conductive pattern (6), so that the second conductive pattern (6) and the third conductive pattern (6) are electrically connected to a system (30) through the first conductive pattern (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Yoo, comprising disposing an insulating layers between the first conductive pattern, the second conductive pattern and the third conductive pattern, to insulating and attaching the first conductive pattern, the second conductive pattern and the third conductive pattern; and disposing an interlayer conduction structure, wherein the interlayer conduction structure comprises: disposing through holes on the insulating layer in a vertical direction; and coating conductive layers on inner walls of the through holes; wherein the conductive layers are electrically connected to at least one of the first conductive pattern, the second conductive pattern and the third conductive pattern, so that the second conductive pattern and the third conductive pattern are electrically connected to the system through the first conductive pattern as taught by Obata, in order to provide high yield, lower costs, reduce adverse effects of adhesives, increase reliability, join without an adhesive, exhibit remarkable adhesiveness, join circuit boards simply, improve a mechanical bond, and severely control thickness (Obata, [0002,0005,0016-008,0036,0040,0064-0073,0082]). (Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.)

Regarding Claim 33, Yoo discloses a display device (Fig 8-9, and also Fig 1-6 showing clarity of the individual components of Fig 8-9), comprising: a display module (410,400; [0050]; “display panel”); a system (400,410,420,430,200; [0076-0081]); wherein the display module (410) and the system (for example 200 is part of the system) are electrically connected to each other through a signal transmission device (300,100), and the signal transmission device comprises: a first flexible printed circuit board (100; [0040,0063]; “flexible portion”, “polyimide”) comprising a first circuit layer (BP1,BP2; [0049,0067]) and a connection member (120), wherein the first circuit layer (BP2) is electrically connected ([0050,0082]; “electrically connected”) to the display module (410,400) and the system (200) through the connection member (120); a second flexible printed circuit board (300; [0044]; “flexible printed circuit cables”; for example 300 on the left side of Fig 6) disposed on the first flexible printed circuit board (100) and comprising a second circuit layer(BP4,BP5; [0056-0059]), wherein the second circuit layer (BP4,BP5; [0056-0059]) is electrically connected ([0050,0056-0059,0082]) to the display module (400,410) and the first flexible printed circuit board (100); a third flexible printed circuit board (300; for example 300 on the right side of Fig 6) disposed on the first flexible printed circuit board (100), and comprising a circuit layer (BP4,BP5; [0056-0059]), wherein the third flexible printed circuit board (300) and the second flexible printed circuit board (300) are disposed on the same plane (see Fig 8, Fig 9 showing 300 and 300 are side by side, being disposed on the same plane), and the third circuit layer (BP4,BP5; [0056-0059]) is electrically connected ([0050,0056-0059,0082]) to the display module (400,410) and the first printed circuit board (100).
Yoo does not disclose the device comprising a plurality of insulating layers made by material selected from the group consisting of polyimide, polyethylene terephthalate, polyethylene naphthalate, and disposed between the first flexible printed circuit board, the second flexible printed circuit board, and the third flexible printed circuit board, and disposed under the first printed circuit board, wherein the plurality of insulating layers comprise a plurality of through holes in a vertical direction; and a plurality of conductive pillars disposed in the plurality of through holes, respectively, wherein the second circuit layer and the third circuit layer are electrically connected to the system through the first circuit layer and the plurality of conductive pillars.
Obata teaches of a device (Fig 1-5), comprising: a first printed circuit board (1,L5; [0077]) comprising a first circuit layer (6) and a connection member (5), wherein the first circuit layer is electrically connected to a system (30); a second printed circuit board (1,L3; [0077]) disposed on the first printed circuit board (L5), and comprising a second circuit layer (6), wherein the second circuit layer is electrically connected the first flexible printed circuit board (L5); a third printed circuit board (L1) disposed on the first flexible printed circuit board (L5), and comprising a third circuit layer (6), wherein the third circuit layer is electrically connected the first printed circuit board (L5); a plurality of insulating layers (11) made by material selected from the group consisting of polyimide (11; [0039,0049,0078]; “polyimide”), polyethylene terephthalate, polyethylene naphthalate and disposed between the first flexible printed circuit board (L5), the second printed circuit board (L3), and the third flexible printed circuit board (L1), and comprising a plurality of through holes ([0080]; “holes”) formed thereon in a vertical direction; and a plurality of conductive pillars (15; [0034,0078]; “conductor”; see Fig 2 and Fig 5 showing pillar/column-shaped structure) disposed in the plurality of through holes, respectively, wherein the second circuit layer (6) and the third circuit layer (6) are electrically connected to the system (30) through the first circuit layer (6) and the plurality of conductive pillars (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Yoo, comprising a plurality of insulating layers made by material selected from the group consisting of polyimide, polyethylene terephthalate, polyethylene naphthalate, and disposed between the first flexible printed circuit board, the second flexible printed circuit board, and the third flexible printed circuit board, and disposed under the first printed circuit board, wherein the plurality of insulating layers comprise a plurality of through holes in a vertical direction; and a plurality of conductive pillars disposed in the plurality of through holes, respectively, wherein the second circuit layer and the third circuit layer are electrically connected to the system through the first circuit layer and the plurality of conductive pillars as taught by Obata, in order to provide high yield, lower costs, reduce adverse effects of adhesives, increase reliability, join without an adhesive, exhibit remarkable adhesiveness, join circuit boards simply, improve a mechanical bond, and severely control thickness (Obata, [0002,0005,0016-008,0036,0040,0064-0073,0082]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0184523 A1) in view of Obata (US 2003/0098179 A1) as applied to claim 16 above and further in view of Oh (US 2018/0068992 A1).

Regarding Claim 20, Yoo in view of Obata teaches the limitations of the preceding claim.
Yoo does not disclose the signal transmission device, wherein the third flexible printed circuit board is disposed on the second flexible printed circuit board.
Oh teaches of a signal transmission device (Fig 2), wherein a third flexible printed circuit board (502) is disposed on a second flexible printed circuit board (501).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yoo in view of Obata, wherein the third flexible printed circuit board is disposed on the second flexible printed circuit board as taught by Oh, such that the third flexible printed circuit board overlaps the second flexible printed circuit board, in order to increase wiring density, reduce manufacturing costs and reduce susceptibility of cracks (Oh, [0212-0216]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0184523 A1) in view of Obata (US 2003/0098179 A1) as applied to claim 23 above and further in view of Imabayashi (US 5,387,493).

2113 [R-l] Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED
STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.)

Regarding Claim 24, Yoo in view of Obata teaches the limitations of the preceding claim.
Obata further teaches the signal transmission device (Fig 1-5), wherein the insulating layer (11) and the first conductive pattern (6) and the second conductive pattern (6) are attached with each other (by solidifying prepolymer solution ([0082-0085]; “press-adhering…press-contacting by heating due to the properties of the insulating resin”, “polyimide resin”)).
Yoo does not explicitly discuss wherein the insulating layer and the first conductive pattern and the second conductive pattern are attached with each other by solidifying prepolymer solution.
Imabayashi teaches of a circuit board (Fig 1-2) comprising an insulating layer (5) and a first conductive pattern (upper 7,7’) and a second conductive pattern (lower 7,7’) are attached with each other by solidifying prepolymer solution (Column 16, lines 44-54; “since the diallyl phthalate prepolymer which is solid at room temperature is contained in the resin composition as a photocurable resin, the viscosity of the resin composition for forming conductor patterns can be adjusted properly by controlling the amount of solvent. Thus, the resin composition not only shows good coating properties but also can be cured through a mask adjacent to the resin surface since the surface of coated resin can be solidified by drying”; Column 28, lines 55-68; “since diallyl phthalate prepolymer which is solid at room temperature is contained in the resin composition of the present invention, it can provide not only good coating properties to the resin composition but also good adherent light exposure using a mask pattern at the time of photo curing of the resin, resulting in making possible conductor pattern formation for printed circuit boards with a large area”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yoo in view of Obata, wherein the insulating layer and the first conductive pattern and the second conductive pattern are attached with each other by solidifying prepolymer solution as taught by Imabayashi, in order to provide good coating properties, form large conductor pattern areas, and provide reliability (Imabayashi, Column 16, lines 44-54, Column 28, lines 55-68).  (Note that the disclosure and claim language does not specify how the prepolymer solution is used to form the attachment.)
Claim 24 states “by solidifying prepolymer solution”, however “by solidifying prepolymer solution” states a process step of solidifying prepolymer solution.  Thus claim 24 is treated as product-by-process claim with the step of solidifying prepolymer solution.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0184523 A1) in view of Obata (US 2003/0098179 A1) as applied to claim 25 above and further in view of Higuchi (US 2002/0134584 A1).

Regarding Claims 27 and 28, Yoo in view of Obata teaches the limitations of the preceding claim.
Yoo does not disclose the display device, wherein material of the insulating layer is polyethylene terephthalate.
	Higuchi teaches of a device (Fig 2), wherein material of an insulating layer (1) is polyethylene terephthalate ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yoo in view of Obata, wherein material of the insulating layer is polyethylene terephthalate as taught by Higuchi, such that the third flexible printed circuit board overlaps the second flexible printed circuit board, in order to provide flexibility and bendability (Higuchi, [0082,0104,0127,0183,0211]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0184523 A1) in view of Obata (US 2003/0098179 A1) as applied to claim 25 above and further in view of Oh (US 2018/0068992 A1).

Regarding Claim 31, Yoo in view of Obata teaches the limitations of the preceding claim.
Yoo does not disclose the display device, wherein the third flexible printed circuit board is disposed on the second flexible printed circuit board.
Oh teaches of a display device (Fig 2), wherein a third flexible printed circuit board (502) is disposed on a second flexible printed circuit board (501).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yoo in view of Obata, wherein the third flexible printed circuit board is disposed on the second flexible printed circuit board as taught by Oh, such that the third flexible printed circuit board overlaps the second flexible printed circuit board, in order to increase wiring density, reduce manufacturing costs and reduce susceptibility of cracks (Oh, [0212-0216]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896                                                                                                                                                                                                        unately